DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure statement filed on 09/10/2019 have been considered.

Claim Objections
3. Claims 1,2,3,9 and 10 are objected to because of the following informalities.
a. Claim 1 should be replaced as follows, “A method of segmenting an access network of a hybrid fiber coaxial network, the method comprising: (i) receiving optical signals at a main node; (ii) converting the optical signals into digital signals associated with data and electrical signals associated with a broadcast spectrum; (iii) converting the digital signals associated with data into data electrical signals in a frequency range differing from a frequency range of the broadcast spectrum electrical signals; (iv) producing a combined electrical signal with separate non-overlapping frequency bands for data electrical signals and broadcast spectrum signals, the frequency band associated with the data electrical signals extending [up] to at least 2 [GHz] Gigahertz (GHz); and (v)  conveying the combined electrical signal along a coaxial cable”. Appropriate correction is required to make the claim clearer. 
CATV cable television (CATV) signals”. Appropriate correction is required to make the claim clearer. 

c. Claim 3 should be replaced as follows, “The method according to claim 1, wherein conversion of the digital signals is performed using an [EOC] Ethernet over Coax (EOC) transceiver”. Appropriate correction is required to make the claim clearer. 

d. Claim 9 should be replaced as follows, “The method according to claim 8, further comprising combining the electrical signals incorporating [a] the second band of Narrowcast frequencies with the broadcast spectrum electrical signals from which the first band of Narrowcast frequencies has been removed and conveying the combined signal along coaxial cable to users”. Appropriate correction is required to make the claim clearer. 

e. Claim 10 should be replaced as follows, “the method according to claim 8, wherein the conversion of the data electrical signals to Ethernet signals is achieved using an [EOC] Ethernet over Coax (EOC) transceiver”. Appropriate correction is required to make the claim clearer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-15 are rejected under 35 USC 103 as being unpatentable over Rakib et al (US 2013/0332978).
Regarding claim 1, Rakib discloses a method of segmenting an access network of a hybrid fiber coaxial network (hybrid fiber coaxial network with Coaxial Domain fiber node (CDN- FN) 205 and coaxial Domain Node (CDN) in an access network, see figure 4) the method comprising: (i) receiving optical signals at a main node;(at the CDN-FN 205 receiving the plurality of optical signals from optical fiber wavelengths, see paragraph 112 and figure 5A) (ii) converting the optical signals into digital signals associated with data and electrical signals associated with a broadcast spectrum; (RF signal synthesizer (514) with QAM modulator to convert incoming data, transmitted or modulated by an alternative protocol into various downstream RF QAM waveforms with frequencies in the (55-865 MHz range) and the transceiver 512 capable of receiving and converting between the RF format and the optical format in the 1GHz+ wideband range, see paragraphs 112,113 and figure 5A)  (iii) converting the digital signals associated with data into data electrical signals in a frequency range differing from a frequency range of the broadcast spectrum electrical signals;( the transceiver 512 capable of receiving and converting between the RF format and the optical format in the 1GHz+ wideband range and RF signal synthesizer (514) with QAM modulator to convert incoming data, transmitted or modulated by an alternative protocol into various downstream RF QAM waveforms with frequencies in the (55-865 MHz range), see paragraphs 112,113 and figure 5A)  (iv) producing a combined electrical signal with separate frequency bands for data electrical signals and broadcast spectrum signals, (the combine signals consist of separate frequency bands for US DOCSIS 252 (5-42MHz, DS DOCSIS 254 (54-865MHz) and Wideband signals 255 (1GHz+) frequency, see paragraphs 99,100 and figure 4) the frequency band associated with the data electrical signals extending up to at least 2GHz;( the wideband range can be 1-2, 1-3 or 1-3+GHz range, see paragraph 23) and (v) conveying the combined electrical signal along a coaxial cable ;(the combined lower frequency RF transmission 5-86MHz and 1GHz+ transmission is carried over to the Coax cable 226, see paragraph 112)
However Rakib does not explicitly disclose non-overlapping bands. Examiner considers that it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention that the frequency bands for US DOCSIS 252 (5-42MHz, DS DOCSIS 254 (54-865MHz) and Wideband signals 255 (1GHz+) frequency bands are provided in a non-overlapping band and the motivation is to provide efficient transmission protocol for data at different frequency ranges.

Regarding claim 2, Rakib discloses the method according to claim 1, wherein the digital signals comprise Ethernet signals; (the wideband signals in 1GHz+ using the various Ethernet protocols, see paragraph 23) and the broadcast spectrum electrical  ;(the low frequency RF signals in the 5-865 MHz are provided for transmission over CATV coax cable 226, see paragraph 112).  
Regarding claim 3, Rakib discloses the method according to claim 1, wherein conversion of the digital signals is performed using an EOC transceiver ;( the (CDN- FN) 205 node with transceiver 512 capable of receiving and converting between the RF format and the optical format in the 1GHz+ wideband range, see paragraphs 112 and figure 5A).
Regarding claim 4, Rakib discloses the method according to claim 1, wherein the combined electrical signal is produced using a filter;(the frequency filtering unit 518 can combine input data at various frequencies and pass the combined data to the CATV cable 226, see paragraph 114).

Regarding claim 5, Rakib discloses the method according to claim 1, wherein frequencies associated with a first Narrowcast band within the broadcast spectrum electrical signals are replaced with frequencies associated with a second Narrowcast band ;(the triplex unit 518 is adjusted to not block and thus pass some signals in the 54-865 MHz region and thus a narrowpass filter for a second narrowcast band and block filter for the first frequency band, see paragraph 126)

;(the triplex unit in the form of the frequency filtering unit 518 is adjusted to not block and thus pass some signals in the 54-865 MHz region and thus the blocked signals in the 54-865 MHz are removed, see paragraphs 114, 126).
Regarding claim 7, Rakib discloses the method according to claim 1, wherein the combined electrical signal is conveyed to a plurality of subsidiary nodes;(the received electrical signal is conveyed to plurality of plurality of nodes consisting of plurality of subscribers, see paragraph 184 and figure 12).
Regarding claim 8, Rakib discloses the method according to claim 7, further comprising separating the data electrical signals from the broadcast spectrum electrical signals at each subsidiary node,(the Coax Domain Amplifier-Repeater (CDAR) can subtract (separate)various RF channels with the frequencies between 5-865 MHz (broadcast spectrum) and freely pass the RF signals over 1GHz+ (data electrical signals), see paragraph 12) removing frequencies associated with a first band of Narrowcast frequencies from the broadcast spectrum electrical signals, (the CDAR create empty channels by selectively blocking certain unwanted narrowcast channels in the 54-860 MHz range, see paragraph 13) converting the data electrical signals to Ethernet signals, and converting the Ethernet signals into electrical signals incorporating a second band of Narrowcast frequencies (the CDAR create empty channels by selectively blocking certain unwanted narrowcast channels in the 54-860 MHz range and then locally inject the encoded and the modulated 1GHz+in the empty channels, see paragraph 13 and  the wideband signals in 1GHz+ (second band) using the various Ethernet protocols, see paragraph 23)
Regarding claim 9, Rakib discloses the method according to claim 8, further comprising combining the electrical signals incorporating a second band of Narrowcast frequencies with the broadcast spectrum electrical signals from which the first band of Narrowcast frequencies has been removed and conveying the combined signal along coaxial cable to user, (the CDAR create empty channels by selectively blocking certain unwanted narrowcast channels in the 54-860 MHz range and then locally inject the encoded and the modulated 1GHz+in the empty channels to create downstream signals for the users, see paragraph 13 and 206 and the wideband signals in 1GHz+ (second band) using the various Ethernet protocols, see paragraph 23)
Regarding claim 10,Rakib discloses the method according to claim 8, wherein the conversion of the data electrical signals to Ethernet signals is achieved using an EOC transceiver ;( the (CDN- FN) 205 node with transceiver 512 capable of receiving and converting between the RF format and the optical format in the 1GHz+ wideband range, see paragraphs 112 and figure 5A).
Regarding claim 11, Rakib discloses the method of segmenting an access network according to claim 8, wherein separation of the data electrical signals from the broadcast spectrum electrical signals is achieved using a filter (the Coax Domain Amplifier-Repeater (CDAR) can subtract (separate)various RF channels with the frequencies between 5-865 MHz (broadcast spectrum) and freely pass the RF signals over 1GHz+ (data electrical signals), see paragraph 12 and wherein the CDAR consists of low pass filter (LPF) 1802, see figure 18).
Regarding claim 12, Rakib discloses the method of segmenting an access network according to claim 8, further comprising using a digital signal converter device to convert Ethernet signals into electrical signals ;( the (CDN- FN) 205 node with transceiver 512 capable of receiving and converting between the RF format and the optical format in the 1GHz+ wideband range, see paragraphs 112 and figure 5A) and also to generate a second Narrowcast band ;(the second CDAR device blocks the first narrowcast channel and puts the second narrowcast channel into the same frequency range as the first narrowcast channel, see paragraph 206). 
Regarding claim 13, Rakib discloses the method of segmenting an access network according to claim 1, wherein the data electrical signals are bidirectional ;(the received electrical signal is conveyed to plurality of plurality of nodes are bidirectional consisting of upstream and downstream signals, see paragraph 184 and figure 12).
Regarding claim 14, Rakib discloses the method of segmenting an access network according to claim 1, wherein the network auto-aligns to optimize signal transmission ;(the RF signal intensity can be used to automatically align the RF signal amplification to manage cable impairments that occur along the CATV, see paragraph 250).
(hybrid fiber coax network performing the method of claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows.

a. Weinstein et al (US 2005/0283816) discloses Wideband node in a cable TV network with additional spectrum upstream and downstream transmission, see figure 3.

b. Comcast et al (US 10779064) discloses hybrid coaxial node where the digital information is carried on the fiber leg of an access network using binary modulation, see figure 1.

c. David Piehler et al (HFC architecture for broadband two-way access – March 2000) discloses optical narrowcasting by frequency division multiplexing the RF signal by mixing the targeted content with the broadcast content, see figures 1a, 1b. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636